
	
		I
		111th CONGRESS
		1st Session
		H. R. 4357
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Baca (for himself
			 and Mr. Gene Green of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Education and Labor and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To use amounts repaid to the Treasury under the Troubled
		  Assets Relief Program for relief to displaced and low-wage workers, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Bailout for American
			 Individuals and Families in Distress Today and Tomorrow Act of
			 2009.
		2.Transfer of
			 repaid TARP funds to Federal employment programs
			(a)Transfer of
			 fundsOf funds that were made available under title I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) that have
			 been repaid to the Treasury by a financial institution, the Secretary of the
			 Treasury shall—
				(1)make available to
			 the Secretary of Labor $8,000,000,000 which shall be available for obligation
			 on the date of enactment of this Act, as follows:
					(A)for activities under the Workforce
			 Investment Act of 1998—
						(i)$2,000,000,000 for
			 grants to the States for adult employment and training activities, including
			 supportive services and needs-related payments described in section 134(e)(2)
			 and (3) of such Act (29 U.S.C. 2864(e)(2) and (3)); and
						(ii)$2,000,000,000
			 for Migrant and Seasonal Farmworker Programs under section 167 of such Act (29
			 U.S.C. 2912); and
						(B)$4,000,000,000 for benefits and services
			 under the Trade Adjustment Assistance for Workers program authorized in chapter
			 II of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.); and
					(2)make available to the Secretary of Health
			 and Human Services $2,000,000,000 which shall be available for obligation on
			 the date of enactment of this Act for deposit into the Emergency Contingency
			 Fund for State Temporary Assistance for Needy Families Programs established
			 under section 403(c) of the Social Security Act (42 U.S.C. 603(c)).
				(b)AuthorizationThe
			 transfers authorized under subsection (a) shall be deemed actions authorized
			 under title I of the Emergency Economic Stabilization Act of 2008 (12 U.S.C.
			 5201 et seq.).
			
